Citation Nr: 0331286	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  97-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disorder.  

3.  Entitlement to service connection for residuals of a 
corneal injury.  

4.  Entitlement to service connection for residuals of an ear 
injury.  

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for impotence resulting from VA treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims listed on the title page 
of this decision.  The appellant disagreed and this appeal 
ensued.  

The RO concluded that the appellant had not perfected an 
appeal as to the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for impotence resulting from 
VA treatment in 1986 or 1987.  The Board disagrees, as the 
appellant filed a substantive appeal in April 2002 that 
responded to the RO's statement of the case (SOC) that same 
month.  The appellant thereby perfected an appeal as to this 
issue.  See 38 C.F.R. § 20.200 (2003) ("An appeal consists 
of a timely filed Notice of Disagreement in writing and, 
after a [SOC] has been furnished, a timely filed Substantive 
Appeal."); 38 C.F.R. § 20.202 (2003) (substantive appeal is 
a properly completed VA Form 9 or correspondence containing 
the necessary information that sets forth specific arguments 
relating to errors of fact or law made in reaching the 
determination(s) being appealed); 38 C.F.R. § 20.302(b) 
(2003) (substantive appeal must be filed within 60 days of 
SOC mailing, or within one year of mailing of notification of 
determination being appealed, whichever period ends later).  

In his November 1997 substantive appeal and in various other 
statements, the appellant stated he want to testify before 
the Board either at the RO or at its offices in Washington, 
D.C.  Later, in a May 2001 substantive appeal, he reported he 
did not want any such hearing.  By letter dated in July 2001, 
the RO notified him of a Travel Board hearing scheduled in 
August 2001; the letter informed him that if he failed to 
report for the hearing, then VA would consider his hearing 
request withdrawn.  He failed to report for that hearing, and 
his hearing request is considered withdrawn.  To ensure VA 
had not overlooked the appellant's continued desire for a 
hearing, it sent him an April 2002 letter asking him if he 
still wanted a hearing before the Board.  The appellant 
responded with another VA Form 9 indicating he did not want a 
hearing.  Given these facts, the Board concludes that the 
appellant does not desire a hearing before the Board.  

In this decision, the Board grants the application to reopen 
the psychiatric claim, denies the application to reopen the 
low back claim, and denies the claims of service connection 
for corneal and ear injuries.  The Board herein remands the 
reopened psychiatric claim and the section 1151 claim for 
further evidentiary development.  


FINDINGS OF FACT

1.  The September 1977 rating decision denied the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder and a back disorder.  

2.  Evidence submitted since September 1977 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a psychiatric disorder.  

3.  Evidence submitted since September 1977 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a back disorder.  

4.  There is no current evidence of residuals of a corneal 
injury.  

5.  There is no current evidence of residuals of an ear 
injury.  


CONCLUSIONS OF LAW

1.  The September 1977 rating decision denying the appellant 
claim of entitlement to service connection for a psychiatric 
disorder and a back disorder is final.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Evidence submitted since the September 1977 rating 
decision relevant to the psychiatric-disorder claim is new 
and material; thus, the requirements to reopen that claim 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

3.  Evidence submitted since the September 1977 rating 
decision relevant to the back-injury claim is not new and 
material; thus, the requirements to reopen that claim have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

4.  A corneal injury was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

5.  An ear injury was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2003), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claims here involve two requests to reopen a previously 
denied claim and two initial requests of service connection, 
and there is no issue as to whether they are substantially 
complete.  38 U.S.C.A. §5102 (West 2002); 38 C.F.R. 
§§ 3.150(a), 3.151(a), 3.159(b)(2) (2003).  The appellant 
originally filed the appropriate form seeking to establish 
entitlement to service connected compensation in January 
1974.  Accordingly, when he later submitted statements 
seeking to reopen the previously denied service-connection 
claims, these informal claims did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2003).  
There is thus no issue as to providing the appropriate form 
or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Upon the appellant's 
disagreement, the RO issued a SOC in September 1997 informing 
him of the evidence considered and law pertinent to the 
claims.  In February 2001, August 2001, and April 2002 
letters, the RO told the appellant of recent changes in the 
law concerning assistance VA must provide and the specific 
information or evidence it needed from him.  In July 2001 and 
April 2002, the RO issued supplemental statements of the case 
(SSOC) informing him that it was his responsibility to submit 
new and material evidence, and listing the evidence 
considered, the legal criteria for evaluating or reopening 
the claims, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the 
claims.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio, 16 Vet. App. 
at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes the service 
medical records and VA treatment records for periods 
identified by the appellant.  Also of record are records 
submitted by the appellant or obtained by VA of private 
medical treatment for the disabilities claimed.  VA has 
undertaken all necessary and reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

With respect to the claim of entitlement to service 
connection for a back injury, assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  The appellant has not 
been afforded such an examination, as an examination is not 
necessary when the record does not contain competent medical 
evidence of a current disability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (examination not necessary where record contains 
no evidence of a possible connection between a current 
disorder and service).  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

A.  Application to Reopen Psychiatric and Lumbar Spine Claims

By a March 1974, February 1977, and September 1997, rating 
decisions, the RO denied the appellant's claim of entitlement 
to service connection for a psychiatric disorder.  In the 
September 1997 rating decision, the RO also denied the 
appellant's claim of entitlement to service connection for a 
back injury.  VA notified the appellant of these 
determinations in a letter dated September 7, 1977.  The 
appellant did not file a timely notice of disagreement with 
these determinations, and so the decisions became final.  38 
C.F.R. § 3.160(d) (2003).  See 38 C.F.R. § 20.200 (2003) (an 
appeal consists of a timely filed written notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (2003) (claimant must file a notice of 
disagreement with a rating decision within one year of notice 
of the decision in order to initiate an appeal).  

The appellant here seeks to reopen these claims, arguing that 
he currently has a psychiatric disorder and lumbar strain.  
Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 7105(c), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  If new and 
material evidence is submitted, the claim will be reopened 
and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regulations adopted pursuant to the VCAA changed the 
definition of new and material evidence.  See 38 C.F.R. § 
3.156(a) (2003).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
This claim to reopen having been received prior to August 29, 
2001, the following regulation defines new and material 
evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the September 
1977 rating decision is of concern for the purpose of 
reopening these claims.  For the purpose of determining 
whether evidence is new and material, its credibility is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since August 1950 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence before VA when the RO rendered the September 
1977 rating decision denying service connection for a 
psychiatric disorder and a back injury included the 
appellant's service medical records, which were silent as to 
any psychiatric or spine disorder.  The separation 
examination in November 1970 revealed normal psychiatric and 
spine clinical evaluations.  VA treatment records in December 
1973 indicated the appellant complained of low back pain 
following a work-related injury nine months to one year 
previously.  X-rays were negative, though there was some 
lumbar lordosis.  VA treatment records in September 1975 
noted tension headaches; July 1976 VA treatment records 
discussed adjustment reaction, with a history of 
unemployment.  Lay statements received from family and 
friends in 1977 indicated that the appellant's behavior 
changed after his return from service, with increased anger 
and irritability.  VA treatment records in July 1977 
indicated that the appellant had back trouble for the 
previous two years.  Considering this evidence, the RO issued 
the September 1977 rating decision denying the claims.  The 
RO noted that adult situational reaction and a personality 
disorder was not a disability for which service connection 
could be established, see 38 C.F.R. § 3.303 (2003), and that 
there was no evidence indicating an in-service back injury or 
a connection between the post-service injuries and service.  

After September 1977, the record includes receipt of various 
documents, including some which predate the September 1977 
rating decision, but which were not before decisionmakers 
then.  A psychiatric examination in February 1974 diagnosed 
schizophrenic reaction, paranoid; the appellant's naval 
service was mentioned as history.  VA treatment records in 
August and September 1977 diagnosing passive-aggressive 
personality disorder and anti-social personality disorder.  A 
psychologist in November 1980 reported a history of 
adjustment problems and difficulty maintaining employment, 
due to a serious personality disorder.  A psychologic 
examination in July 1985 revealed cyclothymic disorder and 
borderline personality disorder.  VA treatment records in 
July 1986 revealed complaints of back pain.  VA psychological 
testing in September 1986 indicated that the appellant was 
manipulative, deviant, anxious, rebellious, and anti-social.  
VA clinical records in December 1988 and January 1989 
revealed depression, ineffective coping skills, and 
participation in a VA homeless and mental illness program.  
VA hospital records in December 1988 to February 1989 
revealed diagnoses of cocaine abuse and personality disorder, 
and noted a history of schizophrenia and psychotic behavior.  
An August 1989 report by a VA security officer described a 
violent confrontation with the appellant.  VA treatment 
records in July to September 1989 discussed alcohol abuse and 
borderline personality disorder.  VA treatment records in 
September 1990 noted impressions of personality disorder, 
bipolar disorder, dysthymia, ,and major affective disorder.  
Psychiatric examinations in November 1990 and April 1991 (by 
the same examiner who examined him in February 1974) 
diagnosed a paranoid schizophrenic disorder and alcohol 
abuse.  VA clinical records in May and July 1991 noted 
schizophrenia.  VA hospital records in February 1996 
diagnosed alcohol and drug dependence, rule out dementia, and 
rule out mild mental retardation.  VA treatment records in 
December 2000 to April 2001 alcohol and drug abuse, an 
adjustment disorder, and an anti-social personality disorder, 
without evidence of a mood disorder or dementia or 
schizophrenia.  

To be material, new evidence must bear directly and 
substantially on the merits of each essential element that 
was a basis for the prior denial.  Because the appellant 
seeks service connection for a psychiatric disorder, and the 
prior decisions were based on the lack of a diagnosed 
psychiatric disorder that could be service connected, 
material evidence would be significant evidence that bore 
substantially and directly on the existence of a current 
psychiatric disability and its relationship to his service.  

The evidence received subsequent to September 1977 is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  The additional evidence revealed 
diagnoses of schizophrenia and dysthymia, psychotic disorders 
for which service connection could be established.  The 
record did not include evidence of these disorders when the 
RO evaluated the claim in 1977.  Accordingly, the Board finds 
that the evidence received subsequent to September 1977 
concerning the claim of service connection for a psychiatric 
disorder is new and material and serves to reopen the claim 
for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  
The reopened claim will be addressed in the Remand section of 
this document.  

As for the low back disorder claimed, the prior decision was 
based on the lack of a diagnosed low back disorder 
etiologically related to service or an in-service injury.  
Thus, material evidence would be significant evidence bearing 
substantially and directly on the existence of a current back 
disability and its relationship to his service.  The only 
document received subsequent to September 1977 relevant to 
the back-disorder claim was a VA treatment record of July 
1986 revealing the appellant's complaints of back pain.  That 
the appellant claimed to experience back pain is not new, as 
that fact was noted in the records reviewed by the VA in 
September 1977.  There is no further evidence to suggest that 
a current back disorder is linked to service, the key 
question in this case and the reason for the earlier denial.  
Accordingly, the Board finds that the evidence received 
subsequent to September 1977 concerning the claim of service 
connection for a back disorder is not new and material and 
does not serve to reopen the claim for service connection for 
a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

B.  Service Connection for Residuals of Corneal and Ear 
Injuries

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

The service medical records indicate that the appellant 
complained of eye trouble on his enlistment examination in 
July 1969; an examiner noted myopia.  There was no discussion 
of any complaints or findings of an ear injury or disorder.  
The appellant passed a June 1969 eye examination.  In August 
1970, trauma was noted to the right cornea when the appellant 
hit his head on a sharp corner.  Examination revealed the 
cornea within normal limits.  A November 1970 separation 
examination revealed normal eye and ears clinical 
evaluations.   

Beyond these findings in the service medical records, the 
record shows no continuing residuals of the right corneal 
abrasion and no indication of any residual of the claimed ear 
injury.  The only evidence of record discussing either 
claimed disorder are private clinical records dated in 
February 1958, when the appellant was six years old, 
indicating he had right ear otitis media historically for 
several years, for which he underwent a myringotomy.  In 
other words, despite the appellant's contentions, there is no 
current evidence of residuals of an injury to the right eye 
or to the ears.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for residuals of a corneal 
injury or an ear injury.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is granted.  

The application to reopen a claims of entitlement to service 
connection for a back disorder is denied.  

Service connection for residuals of a corneal injury is 
denied.  

Service connection for residuals of an ear injury is denied.  


REMAND

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in Disabled Am. Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(DAV).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development and to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  The case 
is REMANDED for the following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

2.  Contact VA's Office of General 
Counsel, as identified in the January 
2001 letter to the appellant, and obtain 
all records concerning the appellant's 
claim pursuant to the Federal Tort Claims 
Act.  Associate all records obtained with 
the claims file.  If no such records can 
be found, or if they cannot be provided 
for any reason, ask for specific 
confirmation of that fact with supporting 
reasoning.  

3.  Schedule the appellant for a VA 
psychiatric examination to address the 
nature and etiology of any current 
psychiatric disorders.  Make the claims 
file available to the examiner for review 
before the examination.  Ask the examiner 
to specifically comment upon (1) what 
psychiatric diagnoses are currently 
warranted; and (2) whether each diagnosis 
reported is etiologically related to any 
findings associated with the appellant's 
military service.  The rationale for the 
opinions expressed should be set forth in 
an examination report associated with the 
claims file.  

4.  Schedule the appellant for a VA 
examination to determine the nature of 
the appellant's claimed erectile 
dysfunction or penile injury and the 
etiology of the residuals of any such 
dysfunction or injury.  Make the claims 
file available to the examiner for review 
before the examination.  The rationale 
for the opinions expressed should be set 
forth in an examination report associated 
with the claims file.  

5.  After the development requested above 
has been completed to the extent 
possible, review the record and 
adjudicate the claim.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARJORIE A, AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



